DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
he feature, as found in claims 1, 11, and 21, of a method comprising “obtaining sensor data, from surface-related sensors (112) of the touch sensitive screen (104), in response to the object (106) being in contact or in proximity with one or more portions of the touch sensitive screen; and classifying which type of object is interacting with the touch sensitive screen based on the movement status, the emitted audio signal, the reflected audio signal, and the sensor data (Fig. 1)” is not found in the prior art along with the rest of the limitations of claims 1, 11, and 21.
The closest in the art are Anderson (US 20140071069 A1) and Arrasvuori (US 20120068941 A1).
Anderson teaches a method for detection of objects above a touch sensitive surface using both ultrasonic detection and surface sensors (Figs. 1A-1H, [0036]-[0040]), but does not teach classification of the interaction or object based on specific parameters including each of movement, emitted/reflected audio signals, and sensor data.
Arrasvuori teaches classification of the interaction based on a mix of surface and ultrasonic data (Fig. 2, [0029]-[0031]), but does not teach discrimination or classification of the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692